Citation Nr: 0716502	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-34 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Eligibility for non-service connected (NSC) pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The appellant served on active duty from June 10, 1977 to 
October 6, 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.   

In response to the March 25, 2005 rating initially denying 
entitlement to service connection for depression, the Board 
notes that the appellant submitted an ambiguous statement 
that was received on June 2, 2003 requesting to withdraw his 
appeal and, at the same time, requesting reconsideration of 
entitlement to service connection for depression.  
Notwithstanding whether that statement constituted an 
effective withdrawal, the appellant recommenced the claim and 
timely perfected an appeal in December 2003, to the effect 
that any such withdrawal may be considered as never having 
been filed.  38 C.F.R. § 20.204 (2006).  Accordingly, the 
present appeal is properly considered as a de novo claim 
rather than one requiring submission of new and material 
evidence.  Although notice provided to the appellant in 
August 2003 indicated the necessity for new and material 
evidence, the Board notes that other notice, such as that 
provided in June 2005, as well as the Statement of the Case 
of December 2, 2003 did properly inform the appellant and 
also reflect consideration of the correct basis for 
adjudication of the claim.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant had verified active service from June 10, 
1977 to October 6, 1977.

2.  The appellant had no active duty service during a period 
of war.


CONCLUSION OF LAW

The appellant does not have qualifying wartime service, and 
does not satisfy the legal criteria for basic eligibility for 
VA pension benefits.  38 U.S.C.A. §§ 101, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), imposes obligations on VA in 
terms of its duty to notify and assist claimants.  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) VA must tell the claimant to 
provide any evidence in his/her possession that pertains to 
the claim.

In this case, a VCAA letter was not sent to the appellant 
vis-à-vis his pension claim. However, he was initially 
notified of the reason his application for pension was denied 
in a February 2004 letter.  The statement of the case sent to 
him included the relevant laws and regulations.  In any 
event, the outcome of his appeal is based on application of 
the law to the known facts.  The United States Court of 
Appeals for Veterans Claims (Court) has specifically held 
that the provisions of VCAA are not applicable in cases which 
are decided as a matter of law, and not the underlying facts, 
or development of facts.  Manning v. Principi, 16 Vet. App. 
534, 542- 43 (2002); see also Smith v. Gober, 14 Vet. App. 
227 (2000) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive). As the outcome of this appeal is 
based on the law and not on an interpretation of the fact, 
the duties imposed by the VCAA do not apply.

The payment of non-service connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a non-service connected disability which is not the 
result of willful misconduct, but only where the veteran has 
the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 
C.F.R. §§ 3.3, 3.314(b) (2006).  A veteran meets the 
necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service-connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a) (2006).

Service medical and personnel records indicate that the 
appellant's service was within the period between June 1977 
and October 1977.  The appellant does not dispute his service 
dates.  Eligibility for NSC pension benefits require active 
duty service during a period of war.  

The appellant does not meet the wartime service requirement 
for eligibility for NSC pension, and the claim must be 
disallowed.  In sum, the appellant 's service does not meet 
the threshold criteria for basic eligibility for non-service 
connected pension benefits.  38 U.S.C.A. § 1521(j) (West 
2002); 38 C.F.R. § 3.3 (2006).  He did not serve in active 
military, naval or air service for 90 days or more during a 
period of war.  The record also does not reflect that he was 
discharged or released from service for a service-connected 
disability, nor does the record indicate that he should have 
received such a discharge.  He is not shown to have served on 
active duty for a period of 90 consecutive days or more which 
began or ended during a period of war.  Finally, he did not 
serve on active duty during more than one period of war for 
an aggregate of 90 days or more.  Id.

Based on the evidentiary record, the appellant is not a 
veteran of a period of war as legally defined, and has not 
satisfied a threshold legal criterion for establishing 
eligibility for VA pension benefits.  The law is dispositive.  
Accordingly, this claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for non-service connected pension is 
denied.


REMAND

The Board observes that the appellant was accepted into 
service and on his May 1977 enlistment physical examination, 
his psychiatric status was reported as clinically normal.  
Service medical records reveal that the appellant experienced 
some difficulties with fighting and missing duty assignments.  
He was given several Article 15's.  In September 1977, he was 
counseled by a chaplain, who recorded that the appellant 
exhibited significant personality faults along with symptoms 
of depression.  

Test results from a June 2002 VA mental health intake 
evaluation support a diagnosis of severe depression. The 
appellant underwent a contract examination through QTC 
Medical Services (QTC) in February 2003.  Although that 
examination produced multiple substance related diagnoses, 
the examiner also noted a history of treatment for depression 
and panic attacks.  

While the appellant's symptomatology during service was not 
officially diagnosed as depression and the record 
additionally demonstrates alternate potential causes for his 
mental condition, including the possibility that his 
disorders are substance related or that they pre-existed 
service, the Board is precluded from resolving these matters 
on it own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Accordingly, based on the symptomatology identified above, VA 
medical examination is needed to resolve the likely etiology 
of the appellant's depression, and whether it is due to 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."); see, also, Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004) (per curiam) (The duty 
to assist requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability). 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the appellant 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
appellant for an acquired psychiatric 
disorder since 1967.  After the appellant 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
appellant the opportunity to obtain and 
submit those records for VA review. 

3.  The appellant should be afforded a VA 
psychiatric examination to determine the 
etiology of any present an acquired 
psychiatric disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The appellant was almost 24 
years old when he entered service.  The 
psychiatrist or psychologist is to obtain 
a complete account of the appellant, from 
elementary school forward, including all 
educational, occupational and medical 
history.  Based on a review of the 
record, and evaluation of the appellant, 
the examiner is requested to summarize 
the appellant's mental disorders, 
including, but not limited to any 
personality disorders, and identify 
which, if any, are congenital, and 
further to offer an opinion as to which, 
if any, developmental mental conditions 
clearly and unmistakably preexisted the 
appellant's period of active duty (June 
10, 1977 to October 6, 1977).  The 
examiner is additionally requested to 
opine as to whether it is as likely as 
not that any developmental mental 
disorder had onset during service.

The reviewer is also requested to offer 
an opinion, without resort to 
speculation, whether it is at least as 
likely as not that any mental condition 
that pre-existed service suffered an 
increase in disability during the period 
of June 1977 to October 1977 apart from 
that due to the natural progress of the 
respective condition.  

All opinions must be supported by a 
written rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.
4.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
appellant is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


